Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 12/2/2021, with respect to claims 1, 4, 7, 8, 11, 12, 15, 16, 19, 22, 23, 31-33 have been fully considered and are persuasive.  The 103 Rejection(s) of claims 1, 4, 7, 8, 11, 12, 15, 16, 19, 22, 23, 31-33 has been withdrawn. 


Allowable Subject Matter
Claims 1, 4, 7, 8, 11, 12, 15, 16, 19, 22, 23, 31-33 are allowed. The prior art of record fails to disclose the feature wherein, the first dedicated information or the second dedicated information comprises at least one of a size and a format of a first signaling, the first signaling is used to request to establish the connection between the first device and the second device, and the method further comprises: receiving uplink resource allocation information transmitted by the second device, wherein the uplink resource allocation information is determined according to at least one of the size and the format of the first signaling; and transmitting the first signaling to the second device according to the uplink resource allocation information, as recited in claim 1 and similarly recited in claim 16.
The prior art of record fails to disclose the feature wherein, the first dedicated information or the second dedicated information comprises at least one of a size and a format of a first signaling, the first signaling is used to request to establish the connection between the first device and the second device, and the method further comprises: determining uplink resource allocation information of the first device according to at least one of the size and the format of the first signaling; transmitting the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quan et al. (Pub No.: 2015/0009936) and Shi et al. (Pub No.: 2012/0213089) are show systems which considered pertinent to the claimed invention.
Quan et al. discloses embodiments of the present invention provide a data transmission method, a base station and a user equipment. One transmission method includes: sending, by a base station, first data and random access information to a user equipment UE simultaneously; and acquiring, by the base station, receiving state information of the first data fed back by the UE through the random access information. Another transmission method includes: receiving, by a user equipment, UE, first data and random access information sent by a base station simultaneously; and feeding back, by the UE, receiving state information of the first data to the base station through the random access information. In the technical solutions of the present invention, a base station transmits data to a UE during a random access process, thereby reducing signaling interaction and time delay and improving the data transmission efficiency.
Shi et al. discloses a method and an apparatus for configuring component carriers in carrier aggregation are provided. The method comprises: user equipment (UE) receiving a configuration message of the component carriers (S101), the UE performing a random access on all or part of the component carriers (S102), and determining, according to a result of the random access, whether the component carriers are successfully configured (S103). With the invention, the problem that the radio resource control (RRC) processes in the long term evolution (LTE) system fails to satisfy the configuration 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/               Primary Examiner, Art Unit 2464